2022 IL App (1st) 192053-U
                                           No. 1-19-2053
                                      Order filed July 27, 2022
                                                                                      Third Division


 NOTICE: This order was filed under Supreme Court Rule 23 and is not precedent except in the
 limited circumstances allowed under Rule 23(e)(1).
 ______________________________________________________________________________
                                               IN THE
                                  APPELLATE COURT OF ILLINOIS
                                         FIRST DISTRICT
 ______________________________________________________________________________
 THE PEOPLE OF THE STATE OF ILLINOIS,                          )   Appeal from the
                                                               )   Circuit Court of
           Plaintiff-Appellee,                                 )   Cook County.
                                                               )
     v.                                                        )   No. 17 CR 13414
                                                               )
 MUHAMMAD FAHIM,                                               )   Honorable
                                                               )   Alfredo Maldonado,
           Defendant-Appellant.                                )   Judge, presiding.



           JUSTICE ELLIS delivered the judgment of the court.
           Justices McBride and Burke concurred in the judgment.

                                             ORDER

¶1        Held: Defendant’s conviction for kidnapping is affirmed. Rational factfinder could have
                reasonably credited victim’s testimony and found that evidence established
                elements of offense beyond reasonable doubt.

¶2     Following a bench trial, defendant Muhammad Fahim was found guilty of kidnapping (720

ILCS 5/10-1 (West 2016)) and sentenced to three years’ imprisonment. He appeals, arguing that

the victim’s testimony was incredible, and the evidence did not satisfy the elements of the offense.

We affirm.
No. 1-19-2053


¶3      Defendant was charged by indictment with kidnapping (720 ILCS 5/10-1(a)(1) (West

2016)) and unlawful restraint (720 ILCS 5/10-3(a) (West 2016)) following an incident on July 4,

2017.

¶4      At trial, Kasia Pieczara testified that she and her friend Scott Slocum went to North Avenue

Beach in Chicago on July 4, 2017. They arrived around 2 p.m., and each consumed two beers.

Around 6 or 6:30 p.m., Pieczara left the beach to use the bathroom. The two agreed that if they

could not find each other afterwards, they would meet at their hotel.

¶5      Pieczara could not find Slocum after she used the bathroom and requested a ride to the

hotel using the Uber rideshare application on her phone. The application paired Pieczara with a

driver and displayed his face and license plate number; she identified this person in court as

defendant. Initially, they could not locate each other. Defendant called her “multiple times”

attempting to find her. Eventually, she located his vehicle and approached. Before entering, she

finished a phone call with Slocum. She denied being on her phone or intoxicated during her

interaction with defendant, or entering defendant’s vehicle before 6:54 p.m.

¶6      After entering the vehicle, Pieczara looked at her Uber application and saw that the ride

had “disappeared.” She asked defendant if the ride was cancelled, and he said yes. Pieczara then

asked to pay defendant cash to drive her to the hotel. Defendant refused and said, “The only way

I will take you home is if you have a quickie with me.” He also stated “just have sex with me.”

Pieczara refused, and defendant started driving away. Pieczara tried to exit the vehicle by

unlocking the door five to seven times, but defendant re-locked the door each time. Eventually,

she unlocked her door, jumped from the moving vehicle, and ran across one lane of traffic on a




                                                -2-
No. 1-19-2053


busy street. She was in the vehicle for two to three minutes but was unsure in which direction

defendant drove.

¶7     Pieczara ran for “a little bit,” called her family, who did not answer, and eventually

requested another Uber ride to the hotel because she was unfamiliar with the area. As the second

Uber approached the hotel, Pieczara noticed police officers nearby. She exited the vehicle and told

an officer what happened. At the hotel, she called 911 and provided defendant’s name and license

plate number to the responding officer. On July 6, 2017, Pieczara spoke to Chicago police detective

Daniel Lenihan, and again recounted the incident. On July 13, 2017, Pieczara went to the police

station and identified defendant’s photograph in a photo array.

¶8     The State introduced several exhibits comprising printouts of information from Pieczara’s

Uber account showing that defendant was her driver on July 4, 2017, and the ride began at 6:40

p.m. at “North Lake Shore Drive and U.S. 41 and West LaSalle Drive” in Chicago. The end point

was 6:54 p.m. at West LaSalle Drive. The second Uber driver met Pieczara at 7:15 p.m. between

3000 and 3430 North Lake Shore Drive.

¶9     The State also introduced records from Pieczara’s cell phone provider. These exhibits,

included in the record on appeal, show that on July 4, 2017, she requested the Uber ride at 6:34

p.m. At 6:50 p.m., she received a call from defendant, and after a three-minute conversation, she

located his vehicle. At 6:54 p.m., Slocum called her, and the call lasted two minutes.

¶ 10   Pieczara further testified that she did not cancel or edit the requested ride from defendant

on the Uber application prior to entering his vehicle. She did not call 911 while in defendant’s

vehicle because she was “scared” and “needed to get out.” She did not tell the first police officer

that she had consumed alcohol.



                                               -3-
No. 1-19-2053


¶ 11   On cross-examination, Pieczara testified that she lived in the city for college and had visited

the area near North Avenue Beach “occasionally.” She agreed that the beach was crowded with

people and traffic on July 4, 2017. Defendant called her six times before she located him. She first

entered defendant’s vehicle at 6:54 p.m. She received the call from Slocum at 6:54, was on the

phone for two minutes, and then called her father at 6:57 p.m. She maintained that she was not on

the phone, however, while inside the vehicle, and testified that “I’m assuming [the phone

company] round up because they don’t have exact times. So I probably got off the phone with

[Slocum] sometime in between 6:55 and 6:56. I called my dad right when I got out of the vehicle.”

She called both her father and sister after the incident, but neither answered. She spoke to Slocum

at 7:04 p.m., but he did not call 911 because she told him she would at the hotel. Pieczara

maintained that she told the officer who took her statement that she jumped from the moving

vehicle. Her Uber receipt did not reflect a cancellation fee.

¶ 12   Chicago police officer John Kelyana testified that at approximately 7:30 p.m. on July 4,

2017, he met with Pieczara outside the hotel. She was “hysterical and very upset,” explained what

happened, and provided defendant’s name, license plate number, and the make of his vehicle. She

did not appear intoxicated. On cross-examination, Kelyana testified that Pieczara told him the

vehicle “was moving and she attempted to get out,” but did not say that she had to “jump” from

the vehicle.

¶ 13   Chicago police detective Daniel Lenihan testified that he received the assignment for

Pieczara’s matter on July 5, 2017 and spoke to her shortly thereafter. She provided information

regarding defendant and his vehicle. Lenihan identified defendant and then created a photo array

that included his photograph. Pieczara identified defendant in that array.



                                                -4-
No. 1-19-2053


¶ 14   The State introduced a printout of defendant’s Uber records. Lenihan reviewed the records

and noticed a “time gap” from approximately 6:55 p.m. through 7:09 p.m. that showed “no

coordinates and no times” for defendant’s vehicle.

¶ 15   Defendant was arrested, and Lenihan Mirandized and interviewed him on August 18, 2017.

Defendant stated that a couple entered his vehicle on the evening of July 4, 2017, near North

Avenue Beach, but they were the wrong “fare,” so he dropped them off. He did not identify either

individual as Pieczara and denied meeting her. Lenihan interviewed defendant again that evening,

with an assistant state’s attorney present. Defendant again denied meeting Pieczara and added that

Uber cancelled the fare while the couple was inside his vehicle. On cross-examination, Lenihan

acknowledged that he did not show defendant a photograph of Pieczara, and his statements were

not memorialized or recorded.

¶ 16   Chicago police officer Kevin Kilroy testified that he has training in both Uber and a global

positioning system (GPS) tracking program called GeoTime. The State introduced electronic data

provided by Uber, and a PowerPoint and video Kilroy generated using GeoTime that displayed

GPS information for defendant’s vehicle during the incident.

¶ 17   The video and PowerPoint, contained in the record on appeal, depict a street map of the

north side of Chicago. The video displays a moving icon representing defendant’s vehicle and the

path it followed in the relevant timeframe. Around 6:54 p.m., the icon stops moving near North

Avenue Beach, and then reappears further north near Fullerton Avenue and Cannon Drive at

approximately 7:11 p.m. On the PowerPoint, notes are pinned on the map at the vehicle’s various

locations to indicate the time and location of relevant events. One slide relates that at 6:53:19, near

North Avenue Beach, defendant picked up Pieczara; at 6:54:27, very close to the same location,



                                                 -5-
No. 1-19-2053


he “turned off his Uber app;” and at 7:10:59, further north near Fullerton and Cannon, he “turns

the Uber app back on.”

¶ 18     On cross-examination, Kilroy agreed that the records indicate that defendant’s vehicle

stopped at 6:53:19 and testified that he believed defendant’s phone likely shut off completely at

6:54:28.

¶ 19     Defendant testified that he had worked for Uber for approximately 18 months prior to the

incident. Uber’s policy regarding cancelled rides is that the driver should not transport the

passenger. Uber also mandates that drivers not accept cash from passengers.

¶ 20     On July 4, 2017, defendant accepted the ride request from Pieczara at approximately 6:34

p.m. Near the pickup location, he noticed heavy traffic and many people. He called Pieczara for

her exact location, and she stated, “I am totally drunk. I’m intoxicated.” After six calls, defendant

finally located Pieczara. She was with a man, and the two entered the vehicle with Pieczara on her

phone.

¶ 21     Defendant drove away, but shortly thereafter, the trip was cancelled, though defendant did

not do so himself. Defendant asked if Pieczara cancelled the ride, and she asked if defendant would

complete the ride for cash. He refused, and Pieczara exited the vehicle angrily, along with her

companion. This interaction lasted one to two minutes. At this point, defendant deactivated the

Uber application so he could leave the area without another fare because the area was too busy.

He spent the next 14 minutes driving away from North Avenue Beach with his Uber application

shut off. He never solicited Pieczara for sexual contact or prevented her from exiting his vehicle.

¶ 22     Approximately two days later, defendant received a complaint from Uber. The complaint

was “very vague” and only mentioned that a customer was “unhappy.” It did not contain the date


                                                -6-
No. 1-19-2053


of the alleged incident or the complainant’s name. Police officers arrested defendant on August

17, 2017. He told officers that two people entered his vehicle on July 4, 2017, including an

intoxicated woman. Defendant denied telling the police that the intoxicated woman never entered

his vehicle.

¶ 23   On cross-examination, defendant testified that Pieczara did not enter the vehicle at 6:40

p.m. on July 4, 2017. He believed the Uber app automatically started the trip. Instead, Pieczara

entered the vehicle at 6:54, and she and the other individual exited in less than two minutes.

Defendant did not see Pieczara again that night.

¶ 24   The State called Lenihan in rebuttal, who testified that defendant told him during their first

interview that he never picked up Pieczara, and instead stated a different couple entered the

vehicle. During the second interview, defendant again insisted he never picked up Pieczara.

¶ 25   The court found defendant guilty on both counts, explaining that Pieczara was “an

extraordinarily credible witness.” Her story was “entirely credible” and “unimpeached.” The court

also believed that the Uber record, phone record, and officer testimony, including Kelyana’s

account that Pieczara did not appear intoxicated, supported her account. Conversely, the court

found defendant’s account “somewhat difficult to totally accept,” specifically his explanation as

to why he deactivated the Uber app and his claim that Pieczara entered the vehicle with another

man.

¶ 26   The court denied defendant’s motion for a new trial. The matter moved to sentencing,

where the court merged unlawful restraint into kidnapping and imposed three years’ imprisonment

for kidnapping (720 ILCS 5/10-1 (West 2016)). Defendant did not file a motion to reconsider

sentence.



                                               -7-
No. 1-19-2053


¶ 27   On appeal, defendant argues that Pieczara’s testimony was incredible and the evidence did

not establish the elements of kidnapping.

¶ 28   On a challenge to the sufficiency of the evidence, “a reviewing court must determine

whether, viewing the evidence in the light most favorable to the State, any rational trier of fact

could have found the required elements beyond a reasonable doubt.” People v. Newton, 2018 IL

122958, ¶ 24. The reviewing court must draw all reasonable inferences in favor of the State (id.)

and may not substitute its judgment for that of the trial court regarding witness credibility or the

weight of the evidence. People v. Gray, 2017 IL 120958, ¶ 35. Reversal is improper unless the

evidence “is so unreasonable, improbable, or unsatisfactory that it justifies a reasonable doubt of

the defendant’s guilt.” Id.

¶ 29   To prove kidnapping here, the State had to show that defendant secretly confined Pieczara

against her will. 720 ILCS 5/10-1 (West 2016). Confining another in a moving vehicle in public

against his or her will can constitute secret confinement. See People v. Gonzalez, 239 Ill. 2d 471,

481-82 (2011) (“This court long ago rejected any per se rule that a victim visible in a public place

precludes a finding of secret confinement.” (citing People v. Bishop, 1 Ill. 2d 60 (1953))). The

supreme court has defined “secret” as “concealed, hidden, or not made public,” and found that the

State may establish this element by evidence “of the secrecy of the confinement or the secrecy of

the location of the confinement.” People v. Siguenza-Brito, 235 Ill. 2d 213, 227 (2009).

¶ 30   Here, Pieczara and defendant agreed that she entered his vehicle around 6:54 p.m. but

offered differing accounts of the other events on July 4, 2017. Pieczara testified that just prior to

entering defendant’s vehicle, she finished a phone call with Slocum. After entering the vehicle and

realizing the ride was cancelled, she offered to pay defendant cash to take her to her destination,



                                                -8-
No. 1-19-2053


but he refused, drove away, and told Pieczara he would not drive her to the destination unless she

had a “quickie” with him. Pieczara refused and tried to exit the vehicle, but defendant repeatedly

re-locked the doors after she unlocked them. Ultimately, she unlocked a door and jumped from the

moving vehicle.

¶ 31   Defendant testified that Pieczara, who was intoxicated, entered his vehicle with another

man, became angry when the ride was cancelled, and left without further incident. Their interaction

lasted less than two minutes. He claimed he did not cancel the ride himself and deactivated the

Uber application around 6:54 p.m. only so that he would no longer have to accept rides in the

crowded North Avenue Beach area.

¶ 32   The State introduced records from Uber and Pieczara’s cell phone provider. The phone

records show that she received the phone call from Slocum around 6:54 and next called her father

at 6:57. At 6:54:27, defendant’s Uber application deactivated while he was near North Avenue

Beach. The Uber application reactivated around 7:10:59, near Fullerton and Cannon. Pieczara

entered the second Uber near the 3000 block of North Lake Shore Drive around 7:15 p.m.

¶ 33   Kelyana testified that when he spoke to Pieczara after the incident, she did not appear

intoxicated, and relayed that defendant propositioned her and locked her in the vehicle, though she

ultimately escaped. Pieczara did not specifically tell Kelyana that she jumped from the moving

vehicle. Lenihan testified that during two pretrial interviews, defendant denied picking up

Pieczara, and instead interacted with a man and woman whose ride was cancelled, causing the

woman to leave angrily.

¶ 34   On this record, a rational factfinder could have credited Pieczara, and based on her

testimony, found the evidence sufficient to prove that defendant kidnapped her. The trial court



                                               -9-
No. 1-19-2053


observed the witnesses and found that Pieczara testified more credibly than defendant. We may

not set aside this finding on appeal unless it is unreasonable or improbable, and this record does

not support such a finding. Gray, 2017 IL 120958, ¶ 35. The court also found that defendant did

not testify credibly about why he deactivated his Uber application, and defendant’s choice to

deactivate his application at a busy time with many available fares permits the inference that

something besides business reasons motivated his decision. See Newton, 2018 IL 122958, ¶ 24

(when reviewing the sufficiency of the evidence, the reviewing court must draw all reasonable

inferences in favor of the State).

¶ 35   Defendant claims that Pieczara’s phone records show that she falsely testified that she was

not on the phone with Slocum when she entered the vehicle, as she agreed that she entered the

vehicle at 6:54, but her records show she did not end the call with Slocum until 6:56. This argument

fails to account for the evidence, and inferences therefrom, which suggest the relevant events

occurred in a short period of time. Pieczara stated that defendant drove away and immediately

propositioned her, at which time she refused, then tried to open the door five to seven times before

successfully doing so. A reasonable inference is that this conduct could have taken seconds, not

minutes. Based on this understanding, Pieczara could have ended the call with Slocum around

6:56, rode with defendant during the incident for a short time, then exited at 6:57 and called her

father. Moreover, even if Pieczara were on her phone for a short time during the ride, this detail is

not so consequential that it would justify rejecting her testimony wholesale. It is the purview of

the factfinder to weigh inconsistencies in a witness’s testimony and decide which portions to credit.

See People v. Cunningham, 212 Ill. 2d 274, 283 (2004) (“[I]t is for the fact finder to judge how

flaws in part of the testimony affect the credibility of the whole.”). Thus, even if Pieczara were



                                               - 10 -
No. 1-19-2053


briefly on the phone while in the vehicle, a rational factfinder could still accept the remainder of

her testimony.

¶ 36   Defendant also argues that the location where the second Uber met Pieczara rebuts her

testimony, as it would be impossible for her to travel on foot that far north between when she

exited defendant’s vehicle and when she entered the second Uber. This argument is speculative,

however, as no evidence established the distance or travel time between the second pick up location

and Pieczara’s location when she exited defendant’s vehicle. Pieczara testified that defendant

drove her for a time, she ran as she exited the vehicle, and she relocated again to meet the second

Uber. The record shows she entered the second Uber 15 to 20 minutes after the incident with

defendant. A factfinder could reasonably infer that defendant drove Pieczara north and she ran

further north when she exited the vehicle, ultimately arriving at the approximate location where

the second Uber met her.

¶ 37   Defendant further claims Pieczara should be discredited because she was intoxicated.

Pieczara testified she consumed two beers and was not intoxicated, and Kelyana corroborated this

testimony. Defendant, conversely, testified that Pieczara stated she was intoxicated. Thus, the

record provides a reasonable basis for the factfinder to draw either inference, and again, because

this is a challenge to the sufficiency of the evidence, we must draw all reasonable inferences in

favor of the State. See Newton, 2018 IL 122958, ¶ 24.

¶ 38   Finally, defendant alleges other inconsistencies in Pieczara’s testimony, and argues that on

the whole, they undermine her credibility. Notably, defendant claims it was incredible that

Pieczara was not familiar with the area, and also that the phone records indicate she was on the

phone with her sister for four minutes, while she claimed her family members did not answer. This



                                               - 11 -
No. 1-19-2053


evidence, however, also permits reasonable inferences that favor the State, including that Pieczara

did not know the North Avenue Beach area intimately because she grew up in the suburbs.

Furthermore, the reported length of the call in relation to Pieczara’s testimony and the other

documentary evidence could reflect differences in how her phone and defendant’s Uber

application measured and recorded time. Based on the above, it was not unreasonable for the

factfinder to credit Pieczara’s testimony, and accordingly, defendant’s claim that the evidence was

insufficient because Pieczara testified incredibly fails.

¶ 39   Defendant next claims that the evidence did not establish the elements for kidnapping as

charged, as he did not secretly confine Pieczara, and any confinement was not against her will.

First, defendant argues that Pieczara was not secretly confined because she was in a public place

with many people around and had access to her cell phone. Other courts, however, have found that

confinement in a vehicle in public can constitute “secret confinement” for purposes of a kidnapping

charge. Gonzalez, 239 Ill. 2d at 481-82; see also People v. Calderon, 393 Ill. App. 3d 1, 9 (2009)

(“ ‘courts have held that one can be secretly confined in an automobile within the meaning of the

statute whether the automobile is moving or parked.’ ”) (quoting People v. Kittle, 140 Ill. App. 3d

951, 955 (1986)). The secrecy of the confinement itself may establish the element, and under these

facts, it is reasonable to interpret defendant’s confinement of Pieczara as secret, given that no one

else knew that defendant was locking her in the vehicle and transporting her against her will. See

Siguenza-Brito, 235 Ill. 2d at 227 (element of secret confinement can be established by secrecy of

confinement itself).

¶ 40   Defendant also argues that the incident was too brief to constitute confinement, but there

is no minimum time for confinement in a kidnapping context. See id. at 226; People v. Jackson,



                                                - 12 -
No. 1-19-2053


331 Ill. App. 3d 279, 294 (2002) (kidnapping conviction “is not precluded by the brevity of the

asportation or the limited distance of the movement”)). Further, defendant posits that Pieczara

voluntarily entered the vehicle, and the only evidence that she was confined against her will was

her testimony that he repeatedly locked the doors as she tried to exit. This argument fails for the

same reasons explained above. The court could rationally credit Pieczara’s account, and accepting

her testimony, there is sufficient evidence in the record that defendant confined Pieczara against

her will by locking the doors. See Gonzalez, 239 Ill. 2d at 481-82.

¶ 41   For the foregoing reasons, defendant’s conviction is affirmed.

¶ 42   Affirmed.




                                              - 13 -